 



Exhibit 10.1
GENCORP INC.
as Issuer
THE GUARANTORS PARTY HERETO
as Guarantors
and
THE BANK OF NEW YORK TRUST COMPANY, N.A.
as Trustee
 
Second Supplemental Indenture
Dated as of June 27, 2006
To Indenture Dated as of August 11, 2003,
as Amended by the First Supplemental Indenture
Dated as of October 29, 2004
91/2% Senior Subordinated Notes due 2013
 

 



--------------------------------------------------------------------------------



 



          SECOND SUPPLEMENTAL INDENTURE, dated as of June 27, 2006 (the “Second
Supplemental Indenture”), between GENCORP INC., an Ohio corporation (the
“Issuer”), the guarantors party hereto (the “Guarantors”) and THE BANK OF NEW
YORK TRUST COMPANY, N.A., as trustee (the “Trustee”).
RECITALS
          WHEREAS, the Issuer, the guarantors party thereto and the Trustee have
heretofore executed and delivered an Indenture, dated as of August 11, 2003, as
amended by the First Supplemental Indenture dated as of October 29, 2004 (the
“Indenture”), pursuant to which the Issuer issued $150,000,000 principal amount
of its 91/2% Senior Subordinated Notes due 2013 (the “Notes”), $97,500,000 of
which remain issued and outstanding under the Indenture;
          WHEREAS, this Second Supplemental Indenture is being executed pursuant
to a Consent Solicitation Statement of the Issuer, dated June 8, 2006 (the
“Statement”), and the related Letter of Consent;
          WHEREAS, Section 9.2 of the Indenture provides that the Issuer, the
guarantors and the Trustee may enter into indentures supplemental to the
Indenture for the purpose of changing or modifying in any manner the rights of
the Holders of Notes with the consent of the Holders of at least a majority in
aggregate principal amount of the Notes then outstanding, subject to certain
exceptions specified in Section 9.2 of the Indenture;
          WHEREAS, the parties hereto are entering into this Second Supplemental
Indenture to amend Section 4.9 of the Indenture (the “Amendment”);
          WHEREAS, the execution and delivery of this Second Supplemental
Indenture and the adoption of the Amendment by the Issuer, the Guarantors and
the Trustee has been authorized by the consent of the Holders of at least a
majority in aggregate principal amount of the Notes outstanding as of the date
hereof; and
          WHEREAS, the execution and delivery of this Second Supplemental
Indenture by the Issuer have been authorized by resolutions of the Board of
Directors of the Issuer, the execution and delivery of this Second Supplemental
Indenture by the Guarantors have been authorized by the board of directors,
manager or members of each Guarantor, and, subject to the conditions set forth
in the Statement, all acts, conditions and requirements necessary to make this
Second Supplemental Indenture a valid and binding agreement in accordance with
its terms and for the purposes herein set forth have been done and taken, and
the execution and delivery of this Second Supplemental Indenture have been in
all respects duly authorized.
          NOW, THEREFORE, in consideration of the above premises, each party
hereto agrees, for the benefit of the other party and for the equal and ratable
benefit of the Holders of the Notes, as follows:
Section 1.      Definitions.
          For all purposes of this Second Supplemental Indenture, except as
otherwise expressly provided or unless the context otherwise requires, the terms
used herein shall have the respective meanings assigned to them in the
Indenture.

 



--------------------------------------------------------------------------------



 



Section 2.      Amendment of the Indenture.
          Section 4.9(c) of the Indenture is hereby amended and restated to read
in its entirety as follows:
          "(c) For purposes of determining compliance with this covenant, in the
event that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness or is entitled to be incurred pursuant to
the first paragraph of this covenant, in each case, as of the date of incurrence
thereof, the Company shall, in its sole discretion, classify (or later
reclassify in whole or in part, in its sole discretion) such item of
Indebtedness in any manner that complies with this covenant and such
Indebtedness shall be treated as having been incurred pursuant to such clauses
or the first paragraph hereof, as the case may be, designated by the Company;
provided, however, that any incurrence of Indebtedness under the Credit
Agreement as Permitted Indebtedness must be incurred pursuant to clause (i) of
the definition of Permitted Indebtedness. For the avoidance of doubt, the
Company may also incur Indebtedness under the Credit Agreement pursuant to the
second sentence of Section 4.9(a). Accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness will not be deemed to be an incurrence of Indebtedness for purposes
of this covenant.”
Section 3.      Operation of Second Supplemental Indenture.
          This Second Supplemental Indenture shall take effect on the date and
time that the Trustee receives a certification of results from Global Bondholder
Services Corp., the Issuer’s tabulation agent, indicating receipt of the consent
of the Holders of at least a majority in aggregate principal amount of the Notes
and shall amend the provisions of the Indenture with respect to the Notes.
Section 4.      Concerning the Trustee.
          The Trustee accepts the trusts of the Indenture, as supplemented by
this Second Supplemental Indenture, and agrees to perform the same, but only
upon the terms and conditions set forth in the Indenture, as supplemented by
this Second Supplemental Indenture, to which the parties hereto and the Holders
from time to time of the Notes agree and, except as expressly set forth in the
Indenture, as supplemented by this Second Supplemental Indenture, shall incur no
liability or responsibility in respect thereof. Without limiting the generality
of the foregoing, the Trustee assumes no responsibility for the correctness of
the recitals herein contained, which shall be taken as the statements of the
Issuer. The Trustee makes no representation and shall have no responsibility as
to the validity or sufficiency of this Second Supplemental Indenture.
Section 5.      Miscellaneous.
                    (a)      Except as hereby expressly amended, the Indenture
is in all respects ratified and confirmed and all the terms, provisions and
conditions thereof shall be and remain in full force and effect.
                    (b)      All agreements of the Issuer in this Second
Supplemental Indenture shall bind the Issuer’s successors. All agreements of the
Trustee in this Second Supplemental Indenture shall bind its successors.

-2-



--------------------------------------------------------------------------------



 



                    (c)      THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE AND
PERFORMED WITHIN THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW.
                    (d)      If and to the extent that any provision of this
Second Supplemental Indenture limits, qualifies or conflicts with another
provision that is required to be included in this Second Supplemental Indenture
or in the Indenture by the Trust Indenture Act, the required provision shall
control.
                    (e)      The titles and headings of the sections of this
Second Supplemental Indenture have been inserted for convenience of reference
only, and are not to be considered a part hereof and shall in no way modify or
restrict any of the terms or provisions hereof.
                    (f)      This Second Supplemental Indenture may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall represent one and the same agreement.
                    (g)      In case any provision of this Second Supplemental
Indenture shall be determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions hereof or of
the Indenture shall not in any way be affected or impaired thereby.

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Second
Supplemental Indenture to be duly executed, and their respective corporate seals
to be hereunto affixed, as of the date first written above.

            Issuer


GENCORP INC.
      By:   /s/ Mark A. Whitney         Name:   Mark A. Whitney        Title:  
Vice President, Law        Guarantors


AEROJET-GENERAL CORPORATION
      By:   /s/ Mark A. Whitney         Name:   Mark A. Whitney        Title:  
Vice President        AEROJET ORDNANCE TENNESSEE, INC.
      By:   /s/ Brian E. Sweeney         Name:   Brian E. Sweeney       
Title:   Vice President        GENCORP PROPERTY INC.
      By:   /s/ Mark A. Whitney         Name:   Mark A. Whitney        Title:  
Vice President        AEROJET INVESTMENTS LTD.
      By:   /s/ Brian E. Sweeney         Name:   Brian E. Sweeney       
Title:   Secretary     

-4-



--------------------------------------------------------------------------------



 



            RKO GENERAL, INC.
      By:   /s/ Mark A. Whitney         Name:   Mark A. Whitney        Title:  
Vice President        Trustee


THE BANK OF NEW YORK TRUST

COMPANY, N.A.
      By:   /s/ Sandee Parks         Name:   Sandee Parks        Title:   Vice
President     

-5-